Citation Nr: 1732056	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  06-34 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for service-connected cervical neck strain with posttraumatic cervical myositis.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to February 1972 and again from July 1986 to March 1989.

These matters come before the Board of Veterans' Appeals on appeal from a January 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi (Agency of Original Jurisdiction (AOJ)).

Most recently, the appeal was before the Board in September 2014, at which time it was remanded for further development.  The appeal has been returned to the Board for adjudication.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

Although the Board regrets further delay, in order to afford the Veteran every possible consideration and accurately rate his disability, another remand is necessary for further development.

Notably, a new examination is required to comply with recent developments in the law pertaining to the Veteran's neck disability.  The United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See 38 C.F.R. § 4.59.  There is no current examination which meets the Correia requirements. 

In addition, recent private treatment records suggest that the Veteran's cervical spine disability manifests in radiculopathy symptoms, particularly in roots from C3-4 to C8.  See Private Treatment Record dated April 17, 2017.  Upon remand, the examiner is asked to assess the severity of the Veteran's cervical spine disability, to include possible radiculopathy symptoms. 

In regards to the issue of TDIU, the Veteran is service-connected for cervical neck strain with posttraumatic cervical myositis rated as 20 percent disabling, degenerative disc and joint disease of the lumbar spine rated as 20 percent disabling, hearing loss rated as 10 percent disabling and tinnitus rated as 10 percent disabling.  His combined evaluation is 50 percent disabling does not meet the minimum percentage rating required for schedular consideration of TDIU.  38 C.F.R. § 4.16(a).  

Nevertheless, in exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  The Board has no authority to assign a TDIU rating under section 4.16(b) in the first instance and may only refer the claim to the Director C&P for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The record includes relevant information within the Veteran's Social Security Administration (SSA) disability file which includes evidence that his service-connected cervical and lumbar spine disabilities preclude him from making satisfactory adjustments to other work.  If TDIU is not awarded on readjudication, the TDIU issue should be referred to the Director of C&P for extraschedular consideration of TDIU.  The Board retains jurisdiction over the matter as the decision by the Director of C&P is reviewable by the Board.  Wages v. McDonald, 27 Vet. App. 233 (2015).




Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant outstanding private and VA treatment records and associate them with the record.

2. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected cervical spine disability.  The claims file should be made available to the examiner for review in connection with the examination.

The examiner must include range of motion testing in the following areas for the neck disability:

	Active motion;
	Passive motion'
	Weight-bearing; and
	Non-weight bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also consider the private medical records including assessments of cervical radiculitis, and identify all neurologic manifestations of the cervical spine disability.  See Private Treatment Record dated April 17, 2017

The examiner must provide a complete rationale for all the findings and opinions.

4.  Upon completion of the development outlined above, the AOJ should readjudicate the Veteran's claims.  If TDIU is not awarded for the entire appeal period and the schedular criteria of 38 C.F.R. § 4.16(a) are not met, refer to the Director of C&P the issue of extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b).  In rendering the above opinion, the Director of Compensation Service should consider and address the vocational assessments contained in the Veteran's SSA file which document an 11th grade education, training in auto mechanics and work history as a chicken farmer and the opinion that the Veteran would not be expected to make a satisfactory adjustment to other work.

5.  Thereafter, if the benefits sought on appeal are denied, in whole or in part, prove the Veteran and his representative with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

